
	
		I
		111th CONGRESS
		1st Session
		H. R. 1717
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Mr. Hoekstra (for
			 himself, Mr. Akin,
			 Mrs. Bachmann,
			 Mr. Barrett of South Carolina,
			 Mr. Bartlett,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Blunt,
			 Mr. Bonner,
			 Mr. Burton of Indiana,
			 Mr. Broun of Georgia,
			 Mr. Campbell,
			 Mr. Cantor,
			 Mr. Carter,
			 Mr. Coffman of Colorado,
			 Mr. Conaway,
			 Mr. Culberson,
			 Ms. Fallin,
			 Mr. Flake,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Garrett of New Jersey,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Mr. Hensarling,
			 Mr. Herger,
			 Mr. Inglis,
			 Mr. Issa, Mr. Jones, Mr.
			 Kingston, Mr. Kline of
			 Minnesota, Mr. Lamborn,
			 Mr. Linder,
			 Mr. Lucas,
			 Mr. Daniel E. Lungren of California,
			 Mr. McHenry,
			 Mr. Manzullo,
			 Mrs. Miller of Michigan,
			 Mr. Miller of Florida,
			 Mr. Moran of Kansas,
			 Mr. Paul, Mr. Pence, Mr.
			 Pitts, Mr. Price of
			 Georgia, Mr. Rogers of
			 Michigan, Mr. Rohrabacher,
			 Mr. Ryan of Wisconsin,
			 Mr. Sensenbrenner,
			 Mr. Shadegg,
			 Mr. Thornberry,
			 Mr. Tiahrt,
			 Mr. Westmoreland, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To allow a State to submit a declaration of intent to the
		  Secretary of Education to combine certain funds to improve the academic
		  achievement of students.
	
	
		1.Short title; table of
			 contents; purpose; definitions
			(a)Short
			 titleThis Act may be cited as the Academic Partnerships Lead Us to Success
			 Act or the A
			 PLUS Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents; purpose;
				definitions.
					Sec. 2. Declaration of intent.
					Sec. 3. Transparency for results of public
				education.
					Sec. 4. Maintenance of funding levels spent by States on
				education.
					Sec. 5. Administrative expenses.
					Sec. 6. Equitable participation of private schools.
				
			(c)PurposeThe
			 purposes of this Act are as follows:
				(1)To give States and
			 local communities maximum flexibility to determine how to improve academic
			 achievement and implement education reforms.
				(2)To reduce the
			 administrative costs and compliance burden of Federal education programs in
			 order to focus Federal resources on improving academic achievement.
				(3)To ensure that
			 States and communities are accountable to the public for advancing the academic
			 achievement of all students, especially disadvantaged children.
				(d)Definitions
				(1)In
			 generalExcept as otherwise provided, the terms used in this Act
			 have the meanings given the terms in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801 et seq.).
				(2)Other
			 termsIn this Act:
					(A)Declaration of
			 intentThe term declaration of intent means a
			 decision by a State made by State Authorizing Officials or by referendum to
			 assume full management responsibility for the expenditure of Federal funds for
			 certain eligible programs for the purpose of advancing on a more comprehensive
			 and effective basis the educational policy of such State.
					(B)StateThe
			 term State has the meaning given such term in section 1122(e) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6332(e)).
					(C)State
			 authorizing officialsThe term State Authorizing
			 Officials means the State officials who shall authorize the submission
			 of a declaration of intent, and any amendments thereto, on behalf of the State.
			 Such officials shall include not less than 2 of the following:
						(i)The
			 governor of the State.
						(ii)The
			 highest elected education officials of the State, if any.
						(iii)The
			 legislature of the State.
						(D)State designated
			 officerThe term State Designated Officer means the
			 person designated by the State Authorizing Officials to submit to the Secretary
			 on behalf of the State a declaration of intent, and any amendments thereto, and
			 to function as the point-of-contact for the State for the Secretary and others
			 relating to any responsibilities arising under this Act.
					(E)AccountabilityThe term “accountability” means that public
			 schools are answerable to parents and other taxpayers for the use of public
			 funds and shall report student progress to them regularly.
					2.Declaration of
			 intent
			(a)In
			 generalEach State is
			 authorized to submit to the Secretary a declaration of intent permitting the
			 State to receive Federal funds on a consolidated basis to manage the
			 expenditure of such funds to advance the educational policy of the
			 State.
			(b)Programs
			 eligible for consolidation and permissible use of funds
				(1)ScopeA
			 State may choose to include within the scope of its declaration of intent any
			 program for which Congress makes funds available to the State if the program is
			 for a purpose described in section 1001 of the Elementary and Education
			 Secondary Act of 1965 (20 U.S.C. 6301). A State may not include any program
			 funded pursuant to the Individuals with Disabilities Education Act (20 U.S.C.
			 1400 et seq.).
				(2)Uses of
			 fundsFunds made available to a State pursuant to a declaration
			 of intent under this Act shall be used for any educational purpose permitted by
			 State law of the State submitting a declaration of intent.
				(c)Contents of
			 declarationEach such declaration shall contain—
				(1)a
			 list of eligible programs that are subject to the declaration of intent;
				(2)an assurance that
			 the submission of the declaration of intent has been authorized by the State
			 Authorizing Officials, specifying the identity of the State Designated
			 Officer;
				(3)the duration of
			 the declaration of intent shall not exceed 5 years;
				(4)an assurance that the State will use fiscal
			 control and fund accounting procedures;
				(5)an assurance that the State will meet the
			 requirements of applicable Federal civil rights laws in carrying out the
			 declaration of intent and in consolidating and using the funds under the
			 declaration of intent;
				(6)an assurance that
			 in implementing the declaration of intent the State will seek to advance
			 educational opportunities for the disadvantaged; and
				(7)a
			 description of the plan for maintaining direct accountability to parents and
			 other citizens of the State.
				(d)Review and
			 recognition by the Secretary
				(1)In
			 generalThe Secretary shall
			 review the declaration of intent received from the State Designated Officer
			 within 60 days of the date of receipt, and shall recognize such declaration of
			 intent unless it fails to meet the requirements of subsection (c).
				(2)Recognition by
			 operation of lawIf the Secretary fails to take action within the
			 time specified in paragraph (1), the declaration of intent, as submitted, shall
			 be deemed to be approved.
				(e)Amendment to
			 declaration of intent
				(1)In
			 generalThe State Authorizing Officials may direct the State
			 Designated Officer to submit amendments to the declaration of intent which is
			 in effect. Such amendments shall be submitted to the Secretary and considered
			 by such officer pursuant to subsection (d).
				(2)Amendments
			 authorizedA declaration of intent in effect may be amended
			 to—
					(A)expand the scope
			 of such declaration of intent to encompass additional eligible programs;
					(B)reduce the scope
			 of such declaration of intent by excluding coverage of a Federal program
			 included in the original declaration of intent;
					(C)modifying the
			 duration of such declaration of intent; or
					(D)such other
			 modifications that the State Authorizing Officials deem appropriate.
					(3)Effective
			 dateThe amendment shall specify an effective date. Such

			 effective date shall provide adequate time to assure full compliance with
			 Federal program requirements relating to an eligible program that has been
			 removed from the coverage of the declaration of intent by the proposed
			 amendment.
				(4)Treatment of
			 program funds withdrawn from declaration of intentBeginning on
			 the effective date of an amendment executed under paragraph (2)(B), each
			 program requirement of each program removed from the declaration of intent
			 shall apply to the State's use of funds made available under the
			 program.
				3.Transparency for
			 results of public education
			(a)In
			 generalEach State operating
			 under a declaration of intent pursuant to under this Act shall inform parents
			 and the general public regarding the student achievement assessment system,
			 demonstrating student progress relative to the State’s determination of student
			 proficiency, for the purpose of public accountability to parents and
			 taxpayers.
			(b)Accountability
			 systemThe accountability
			 system shall be determined by the State.
			(c)Report on
			 student progressNot later than 1 year after the effective date
			 of the declaration of intent, and annually thereafter, a State shall
			 disseminate widely to parents and the general public a report that describes
			 student progress. The report shall include—
				(1)student
			 performance data disaggregated in the same manner as data are disaggregated
			 under section 1111(b)(3)(C)(xiii) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6311(b)(3)(C)(xiii)); and
				(2)a
			 description of how the State has used Federal funds to improve academic
			 achievement, reduce achievement disparities between various student groups, and
			 improve educational opportunities for the disadvantaged.
				4.Maintenance of
			 funding levels spent by States on education
			(a)In
			 generalFor each State
			 consolidating and using funds pursuant to a declaration of intent under this
			 Act, for each school year of the declaration of intent, the aggregate amount of
			 funds spent by the State on elementary and secondary education shall be not
			 less than 90 percent of the aggregate amount of funds spent by the State on
			 elementary and secondary education for the school year that coincides with the
			 date of enactment of this Act.
			(b)ExceptionThe
			 requirement of subsection (a) may be waived by the State Authorizing Officials
			 if the State having a declaration of intent in effect makes a determination,
			 supported by specific findings, that uncontrollable or exceptional
			 circumstances, such as a natural disaster or extreme contraction of economic
			 activity, preclude compliance for a specified period, which may be extended.
			 Such determination shall be presented to the Secretary by the State Designated
			 Officer and action shall be taken in the manner prescribed by section
			 2(d).
			5.Administrative
			 expenses
			(a)In
			 generalExcept as provided in subsection (b), the amount that a
			 State with a declaration of intent may expend for administrative expenses shall
			 be limited to 1 percent of the aggregate amount of Federal funds made available
			 to the State through the eligible programs included within the scope of such
			 declaration of intent.
			(b)States not
			 consolidating funds under part A of title IIf the declaration of
			 intent does not include within its scope part A of title I of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), the amount spent
			 on administrative expenses shall be limited to 3 percent of the aggregate
			 amount of Federal funds made available to the State pursuant to such
			 declaration of intent.
			6.Equitable
			 participation of private schoolsFunds made available by a State pursuant to
			 a declaration of intent under this Act shall be distributed in a manner that
			 provides for the equitable, as determined by the State, participation of
			 private schools, and the students and professional staff of such
			 schools.
		
